Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-8, 10-12, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez-Crowley et al. (US 2014/0100153), hereinafter “Martinez-Crowley.”
	Regarding claims 1-2, 7-8, 10-12, 14, 17and 18, Martinez-Crowley teaches a composition suited for laundry in a pre-soak system (see abstract), wherein the composition may be in liquid form enclosed in a water-soluble package or pouch (see paragraph [0151]). If the composition is in the form of a viscous liquid or gel, it preferably has a viscosity of at least 50 mPas (i.e., at least 50 cps) when measured with a Brookfield RV Viscometer at 25OC with Spindle 1 at 30 rpm (see paragraph [0153). The composition comprises a source of alkalinity, a surfactant system and any other adjuncts (see paragraph [0011]). The composition comprises from about 1% by weight to about 25% by weight of a surfactant system which includes nonionic surfactants and anionic surfactants (see paragraph [0042]). One example of a nonionic surfactant is reverse Pluronics® (also known as reverse poloxamer) which comprises ethylene oxide hydrophile and propylene oxide hydrophobic blocks on the outside (ends) of the molecule, wherein the hydrophobic portion of the molecule weighs from 1,000 to 3,100 with the central hydrophile including 10% by weight to 80% by weight of the final molecule (see paragraph [0049]). The anionic surfactant includes sodium alkyl ethoxysulfates (see paragraphs [0069] and [0067]) and straight or linear alkyl benzene sulfonates (see paragraph [0070]). The composition can include a solidification agent like solid polyethylene  glycol (see paragraph [0134]) in an amount from about 1 to about 99 wt% (see paragraph [0143]). Martinez-Crowley, however, fails to specifically disclose a liquid composition comprising reverse poloxamer, glycerin, polyethylene glycol, sodium alkyl ethoxy sulfate anionic surfactant and linear alkylbenzene sulfonate in their respective proportions as recited in independent claim 1; a liquid composition comprising reverse poloxamer and sodium alkyl ethoxy sulfate anionic surfactant as recited in independent claim 11; and the amount of the reverse poloxamer as recited in claims 10 and 18. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare a liquid composition comprising reverse poloxamer, glycerin, polyethylene glycol, sodium alkyl ethoxy sulfate anionic surfactant and linear alkylbenzene sulfonate in their optimum proportions; or a liquid composition comprising reverse poloxamer and sodium alkyl ethoxy sulfate anionic surfactant in their optimum proportions because the teachings of Martinez-Crowley encompass these ingredients and proportions thereof. With respect to the specific proportions of each of the above ingredients, considering the teachings of Martinez-Crowley above, , the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 3, Martinez-Crowley teaches the features as discussed above. In addition, Martinez-Crowley teaches known thickeners like polysaccharide based thickeners (see paragraph [0122]). 
	Regarding claim 4, Martinez-Crowley teaches the features as discussed above. In addition, Martinez-Crowley teaches that the composition also comprises a carrier which can include an organic solvent such as simple alkyl alcohols, e.g., ethanol and glycol ethers like diethylene glycol n-butyl ether (see paragraphs [0145]-[0146]). 
	Regarding claim 5, Martinez-Crowley teaches the features as discussed above. In addition, Martinez-Crowley teaches that the composition also comprises a carrier which comprises primarily water (see paragraph [0145]), and the composition includes about 5 to about 90 wt% carrier (see paragraph [0148]). Martinez-Crowley, however, fails to specifically disclose water in an amount from about 5 to about 35 weight percent based on the total weight of the composition. 
Considering that Martinez-Crowley teaches from about 5 to about 90 wt% carrier which is primarily water, as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 6, Martinez-Crowley teaches the features as discussed above. As discussed above,  the composition can include a solidification agent like solid polyethylene  glycol (see paragraph [0134]), which is taken to mean that the solidification agent is not an essential ingredient of the composition.
	Regarding claim 15, Martinez-Crowley teaches the features as discussed above. As discussed above, Martinez-Crowley teaches that the composition comprises from about 1% by weight to about 25% by weight of a surfactant system which includes nonionic surfactants and anionic surfactants (see paragraph [0042]). One example of a nonionic surfactant is reverse Pluronics® (also known as reverse poloxamer) which comprises ethylene oxide hydrophile and propylene oxide hydrophobic blocks on the outside (ends) of the molecule, wherein the hydrophobic portion of the molecule weighs from 1,000 to 3,100 with the central hydrophile including 10% by weight to 80% by weight of the final molecule (see paragraph [0049]).
 Martinez-Crowley, however, fails to specifically disclose the ratio of the propylene oxide to ethylene oxide from about 90:10 to about 10:90 in the reverse poloxamer.
Considering that Martinez-Crowley teaches reverse Pluronics® (also known as reverse poloxamer) comprising ethylene oxide hydrophile center and propylene oxide hydrophobic blocks on the outside (ends) of the molecule, and having  1,000 to 3,100 molecular weight, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claims 9, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez-Crowley as applied to claims 1-8, 10-15 and 17-18 above, and further in view of Cordellina et al. (US 2014/0123401), hereinafter “Cordellina.”
	Regarding claims 9, 16 and 19, Martinez-Crowley teaches the features as discussed above. In addition, Martinez-Crowley teaches that the composition can include from about 0.01% by weight to about 1% by weight, preferably from about 0.05% by weight to about 0.1% by weight of an optical brightener (see paragraphs [0095] and [0100]) and from about 0.001% to about 5%, or from about 0.05% to about 1% by weight of enzymes (see paragraph [0118]).  Martinez-Crowley, however, fails to disclose coconut fatty acid.
	Cordellina, an analogous art in pre-soak composition (see paragraph [0036]) teaches the incorporation of coconut fatty acids in an amount of 2.23 wt% (see Table in paragraph [0038]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate coconut fatty acid into the composition of Martinez-Crowley in an amount of 2.23 wt% because this is a typical component in a pre-soak composition as taught by Cordellina.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez-Crowley as applied to claims 1-8, 10-15 and 17-18 above, and further in view of Hamilton et al. (US Patent No. 6,534,462), hereinafter “Hamilton.”
	Regarding claim 13, Martinez-Crowley teaches the features as discussed above. Martinez-Crowley, however, fails to disclose monoethanolamine in an amount of from about 0.1 to about 10 weight percent.
	It is known from Hamilton, an analogous art, to incorporate monoethanolamine in an amount of about 2% by weight to neutralize the fatty acids (see col. 6, lines 6-20).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate monoethanolamine into the composition of Martinez-Crowley in an amount of about 2% by weight because this will neutralize the fatty acids as taught by Hamilton.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-12, 14, 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 18 of U.S. Patent No. 10,907,118. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar unit dose detergent packs comprising a liquid composition encapsulated within a film, the liquid composition comprising reverse poloxamer and alcohol ethoxy sulfate surfactant differing only in their respective amounts, although their respective amounts overlap. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by US ‘118 because overlapping ranges have been held to be a prima facie case of obviousness. 

Claims 1-2, 6-12 and  14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,193,096. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar unit dose detergent packs comprising a liquid composition encapsulated within a film, the liquid composition comprising similar ingredients differing only in that US ‘096 is silent to the viscosity of the liquid composition with respect to independent claim 1, and the liquid composition comprising similar ingredients differing only in their respective amounts with respect to independent claim 11, although their respective amounts overlap. 
	With respect to independent claim 1, even though US ‘096 is silent as to the liquid composition’s viscosity, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the viscosity of the liquid composition of US ‘096 to be within those recited because similar ingredients having the same proportions have been utilized, hence would have similar viscosities. 
	With respect to independent claim 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by US ‘096 because overlapping ranges have been held to be a prima facie case of obviousness. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                             /LORNA M DOUYON/                                                                             Primary Examiner, Art Unit 1761